Dismissed and Memorandum Opinion filed March 21, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00065-CR

                          COREY DENNIS, Appellant
                                        V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 176th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1369218

                 MEMORANDUM                      OPINION


      Appellant entered a guilty plea to assault on a family member.           In
accordance with the terms of a plea bargain agreement with the State, the trial
court sentenced appellant on January 11, 2013, to confinement for three years in
the Institutional Division of the Texas Department of Criminal Justice. Appellant
filed a pro se notice of appeal. We dismiss the appeal.
      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, we dismiss the appeal.


                                  PER CURIAM

Panel consists of Chief Justice Hedges and Justices Boyce and Donovan.
Do Not Publish C TEX. R. APP. P. 47.2(b)




                                         2